—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to bar the respondents from enforcing an order of the respondent Joanne Ferdinand, a Justice of the Supreme Court, dated December 22, 1995, authorizing the taking of a blood sample from the petitioner.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought (see, e.g. Matter of Dunnigan v Weissman, 181 AD2d 731). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.